China Petroleum & Chemical Corporation 22 Chaoyangmen North Street Chaoyang District, Beijing The People’s Republic of China Via EDGAR December 23, 2008 Mr. Karl Hiller Branch Chief United States Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-7010, USA Facsimile Number: +1 (202) 772-9369 Phone Number: +1 (202) 551-3686 Re: China Petroleum & Chemical Corporation Annual Report on Form 20-F for Fiscal Year Ended December 31, 2007 Filed June 5, 2008 with File No. 1-15138 Dear Mr.
